DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed February 5, 2022.

Status of Claims
1.	Claims 21-40 are pending and currently under consideration for patentability. 
	Claims 1-20 were canceled and claims 21-40 were newly added, as of the February 5, 2022 claim amendment.

Response to Arguments
2.	Applicant's arguments filed February 5, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner cited the teachings, suggestions and motivation to combine or modify the teachings of the prior art to produce the claimed invention in the prior art references themselves. Specifically, examiner stated that it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Levy to include a cannular portion, similar to that disclosed by Moelsgaard, in order to allow for more accurate manipulation of the handpiece, as the short fiber is stabilized within the cannula for delivering a more precise laser transmission, as suggested by Moelsgaard in column 4, lines 1-11, and allow for the practitioner to more easily position the short fiber at a desired angle to the surgical surface, as suggested by Moelsgaard in column 8, lines 7-19.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to applicant’s argument that Levy does not disclose the newly claimed limitations of “only the fiber being located in the cannular channel,” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon the combined teachings of Levy and Moelsgaard; accordingly, the teachings of both references need to be taken into account - and examiner has determined that the combined teachings of Levy and Moelsgaard continue to render the claims obvious, even as presently amended. While examiner acknowledges applicant’s assertion that the Levy discloses the use of air and water supply tubes, examiner previously noted that Levy is silent in regard to a cannular portion extending from the casing, and applicant does not point to or cite any portions of Levy when arguing that Levy’s cannular channel hosts air and water supply tubes as well as the fiber.  Looking to column 5, lines 4-7, Levy notes that “there can be any desired number of passages for the flow of cooling gas in each of the parts containing such passages;” providing one having ordinary skill in the art with the suggestion/motivation that the number of passages for the flow of cooling gas in each of the parts can be modified.  Turning to Moelsgaard, which was utilized as the secondary reference in the most recent Office action, Figures 6 and 7 clearly show a disposable tip having casing (48) and a cannular portion (54) extending from the casing (48), wherein an air duct (60) and a water duct (62) are utilized for the same reasons disclosed by Levy, yet only the fiber (56) is located within the channel (col. 6, lines 25-45). Additionally, it is clear from Figure 7 that the air duct (60) and water duct (62) are not located within the cannula portion (54) disclosed by Moelsgaard, especially at the cannular portion (54) extending from casing (48).  Therefore, examiner maintains the grounds of rejection presented in the most recent Office action, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Moelsgaard, to reject the newly added claims 21-40.
	Applicant has recognized that a terminal disclaimer will be necessary to overcome the outstanding non-statutory double patenting rejection over claims 1-8 of U.S. Patent No. 8,834,457; however, applicant has requested to hold the rejection in abeyance until the claims are allowable.  Accordingly, the rejection is being presented again below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,834,457. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-8 contain the additional limitations of the disposable tip being part of a laser transmission system including: a laser generation module, a laser transmission fiber having a first end connected to the laser generation module and a free end encased in a ferrule, a handpiece configured for connection to the free end of the laser transmission fiber, wherein the ferrule encasing the laser transmission fiber and connector encasing the short piece of fiber are aligned for laser transmission from the laser transmission fiber to the short piece of fiber when the removable tip is attached to the handpiece, and the channel directionally angling the short piece of fiber at an angle between zero degrees and ninety degrees with respect to the connector, in effect making the invention of patented claims 1-8 a "species" of the "generic" invention of instant claims 21-40. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Objections
5.	Claim 23 objected to because of the following informalities: 
	There is a typographical error in the preamble of claim 23, as “The disposable tip of claim 2 2” needs to be amended to ---The disposable tip of claim 22---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21- 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (US 5,318,562) in view of Moelsgaard (US 6,663,386).





For convenience, please refer to the annotated figures of Levy below:

    PNG
    media_image1.png
    643
    890
    media_image1.png
    Greyscale

7.	With regard to claims 21, 22, 30-32 and 40, Levy discloses a tip (see annotated Fig. 2 above; the tip comprising cap tube, 82 and output optical fiber, 40) for a laser transmission system (abstract), the tip fully capable of being disposed of, said laser transmission system comprising a handpiece (see annotated Fig. 2 above, the handpiece comprising main housing, 62) containing a laser transmission fiber (optical fiber, 12) in operable communication with a laser transmission source (abstract; col. 1, lines 40-52), the disposable tip comprising: a casing (82) sized and configured for attachment to the handpiece (via threaded portion of 62, best shown in Fig. 1 in annotated Fig. 2 above) of the laser transmission system (col. 4, lines 14-22); a short fiber (40) configured to deliver a laser beam to a surgical surface (abstract), at least a portion of the short fiber (40) located within a channel (channel formed by 82, front plate, 24 and ferrule, 42); and a ferrule (42) totally encasing a terminal end of the short fiber (40) located within the casing (82) such that said terminal end of the short fiber (40) is finished at the edge of the ferrule (42; Fig. 2); wherein only a portion of the short fiber (40) is located within the channel (formed by 82, front plate, 24 and ferrule, 42) and the short fiber (40) and the laser transmission fiber (12) are aligned for laser transmission from the laser transmission fiber (12) to the short fiber (40) when the disposable tip is attached to the laser transmission system (Fig. 2; col. 3, line 36 - col. 4, line 22).
	Levy is silent in regard to a cannular portion extending from the casing, the cannular portion having a channel therein, wherein the cannular portion is the only cannular portion extending from the casing; that only the short fiber is the only fiber is located within the channel of the cannular portion; wherein a first end of the fiber extends from an end of the cannular portion; and wherein the channel of the cannular portion comprises a curved channel and at least a portion of the short fiber is bent according to the shape of the curved channel, where the channel directionally angles the short fiber at least one of 30o, 45o, 60o, and 90o.
	However, Moelsgaard discloses a dental system for treatment of periodontal pockets laser light (abstract; Figs. 1, 6, 7), including a disposable tip (Figs. 6, 7), comprising: a casing (housing, 48 fully capable of being disposed of) sized and configured for attachment to a handpiece (handpiece, 12; Fig. 1) of a laser transmission system (system, 10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5); a cannular portion (optical fiber tube/duct, 54) extending from the casing (48), the cannular portion (54) having a curved channel (channel of 54) therein (Figs. 6, 7; col. 8, lines 5-10; claim 19), and wherein the cannular portion (54) is the only cannular portion extending from the casing (48); a fiber (optical fiber, 56) configured to deliver a laser beam (via laser, 16) to a surgical surface (abstract; col. 1, line 43 - col. 2, line 16), at least a portion of the fiber (56) located within the channel (of 54) and having a bent shape according to the shape of the curved channel (Figs. 6, 7; col. 8, lines 5-10; claim 19); the channel (interior of 54) of the cannular portion (54) directionally angles the fiber 45o (56; Figs. 6, 7; col. 8, lines 5-10; claim 19); wherein only the fiber (56) is located within the channel (of 54; Figs. 6, 7; col. 6, lines 25-45); and a first end of the fiber (56) extends from an end of the cannular portion (54; Figs. 6, 7; col. 6, lines 25-45).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Levy to include a cannular portion, similar to that disclosed by Moelsgaard, in order to allow for more accurate manipulation of the handpiece, as the short fiber is stabilized within the cannula for delivering a more precise laser transmission, as suggested by Moelsgaard in column 4, lines 1-11, and allow for the practitioner to more easily position the short fiber at a desired angle to the surgical surface, as suggested by Moelsgaard in column 8, lines 7-19.

8.	With regard to claims 33 and 37-39, Levy discloses a method of manufacturing a disposable tip (abstract; Fig. 2), the method comprising: positioning at least a portion of a fiber (40) configured to deliver a laser beam to a surgical surface within a channel (channel formed by 82, front plate, 24 and ferrule, 42) of the disposable tip (abstract; col. 1, lines 40-52) and extending from a casing (82) sized and configured for attachment to a handpiece (comprised of main housing, 62) of a laser transmission system (via threaded portion of 62, best shown in Fig. 1 in annotated Fig. 2 above; abstract); and extending a first end of the fiber (40) from an end of the casing (82) and totally encasing a second end of the fiber (40) in a ferrule (42) serving as a connector (in combination with 70), finishing the fiber at an exterior edge of the ferrule (42; Fig. 2); and wherein only the fiber (40) is located within the channel (formed by 24, 42 and 82) and the ferrule aligns the fiber (40) to receive laser transmission from a laser transmission fiber (12) of the laser transmission system when the disposable tip is attached thereto  (Fig. 2; col. 3, line 36 - col. 4, line 22).
	Levy is silent in regard to a cannular portion extending from the casing, the cannular portion having a curved channel therein, wherein the cannular portion is the only cannular portion extending from the casing; wherein a first end of the fiber extends from an end of the cannular portion; wherein only the fiber is located within the curved channel of the cannular portion; that the short fiber is the only fiber having a portion located/positioned within the curved channel; and wherein the curved channel of the cannular portion and at least a portion of the short fiber is bent according to the shape of the curved channel, where the channel directionally angles the short fiber at least one of 30o, 45o, 60o, and 90o.
	However, Moelsgaard discloses a dental system for treatment of periodontal pockets laser light (abstract; Figs. 1, 6, 7), including a disposable tip (Figs. 6, 7), comprising: a casing (housing, 48 fully capable of being disposed of) sized and configured for attachment to a handpiece (handpiece, 12; Fig. 1) of a laser transmission system (system, 10; abstract; col. 5, line 59 - col. 6, line 8; Figs. 1-5); a cannular portion (optical fiber tube/duct, 54) extending from the casing (48), the cannular portion (54) having a curved channel (channel of 54) therein (Figs. 6, 7; col. 8, lines 5-10; claim 19), and wherein the cannular portion (54) is the only cannular portion extending from the casing (48); a fiber (optical fiber, 56) configured to deliver a laser beam (via laser, 16) to a surgical surface (abstract; col. 1, line 43 - col. 2, line 16), at least a portion of the fiber (56) located within the channel (of 54) and having a bent shape according to the shape of the curved channel (Figs. 6, 7; col. 8, lines 5-10; claim 19); the channel (interior of 54) of the cannular portion (54) directionally angles the fiber 45o (56; Figs. 6, 7; col. 8, lines 5-10; claim 19); wherein only the fiber (56) is located within the bent channel (of 54; Figs. 6, 7; col. 6, lines 25-45); and a first end of the fiber (56) extends from an end of the cannular portion (54; Figs. 6, 7; col. 6, lines 25-45).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the disposable tip disclosed by Levy to include a cannular portion, similar to that disclosed by Moelsgaard, in order to allow for more accurate manipulation of the handpiece, as the short fiber is stabilized within the cannula for delivering a more precise laser transmission, as suggested by Moelsgaard in column 4, lines 1-11, and allow for the practitioner to more easily position the short fiber at a desired angle to the surgical surface, as suggested by Moelsgaard in column 8, lines 7-19.

9.	With regard to claim 23, Levy discloses a connector (coupling piece, 70) that encases a second end of the short fiber (40; col. 3, lines 41-61). 

10.	With regard to claims 24 and 34, Levy, as modified by Moelsgaard above, discloses that the ferrule (42) is fixed within the casing (82; via plate, 24 and coupling piece, 70) and located proximate to the channel (when modified by Moelsgaard; Fig. 2).

11.	With regard to claims 25 and 35, Levy discloses that the casing (82) and the ferrule (42) define a space therebetween, the space sized to receive a tip attachment structure (threaded portion of 62; Figs. 1, 2; col. 4, lines 14-22) of the handpiece (see annotated Fig. 2 above).

12.	With regard to claims 26-28 and 36, Levy discloses a housing (tubular handpiece alignment body, 64) into which the ferrule/connector (42) inserts (see annotated Fig. 2 above); wherein the housing (64) is held within the casing (82; via threaded portion; Figs. 1, 2; col. 4, lines 14-22); and a lens (optical element, 74) is located within the housing (64; col. 3, line 41 - col. 4, line 13).

13.	With regard to claim 29, Levy discloses that the housing (64) accepts the ferrule (42) on a first end of the housing (64), and a tip attachment structure (62 having threaded connector) of the handpiece on a second end of the housing (64; see annotated Fig. 2 above; col. 3, line 41 - col. 4, line 13).

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781